Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-12, 17-31, 33, 36-45, 47, 49-50, 56-61, 64-69 and 71 were canceled. 
Claims 1-3, 13-16, 32, 34-35, 46, 48, 51-55, 62-63 and 70 are pending.
Claims 1-3, 13-16, 32, 34, 46, 48, 51 and 62-63 were withdrawn from further consideration (see below).
Claims 35, 52-55 and 70 are under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 24 January 2022 is acknowledged.
Claims 1-3, 13-16, 46, 48, 51 and 62-63 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 January 2022.
Applicant’s election with traverse of (ii) bispecific antibody binding to CD3/CD20 in the reply filed on 24 January 2022 is acknowledged.  The traversal is on the ground(s) that the species (i) monospecific antibody binding to CD3 is closely related and searching this species do not substantially increase the search burden.  This is not found persuasive because there is a search and/or examination burden for the .
The requirement is still deemed proper and is therefore made FINAL.
Claims 32 and 34 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 24 January 2022.


Specification
The disclosure is objected to because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers in Figure 24.  Figure legend for figure 24 provided sequence identification numbers for common light chain for BsMab v1 and BsMab v2, but it does not provide sequence identification number for “Majority”.  Applicant must provide appropriate amendments to the specification inserting the required sequence identifiers.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for 
Appropriate correction is required.


Claim Objections
Claim(s) 35 is/are objected to because of the following informalities: “The antibody or antigen-binding fragment thereof of claim 32, wherein the antibody or antigen-binding fragment is a bispecific antibody” should read “The antibody or the antigen-binding fragment thereof of claim 32, wherein the antibody or the antigen-binding fragment thereof is a bispecific antibody”.  Appropriate correction is required.

Claim(s) 52-55 is/are objected to because of the following informalities: “The bispecific antibody or antigen-binding fragment thereof of claim X” should read “The bispecific antibody or the antigen-binding fragment thereof of claim X”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 52-55 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 52 depends from claim 70 and therefore fails to refer to a claim previously set forth.  As mentioned in the quotation of 35 U.S.C. 112(d) above, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  Claims 53-55 indirectly depend from claim 70 via claim 52, and therefore they also refer to claim 70 indirectly. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 35, 52, 54-55 and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody 
Claim Analysis
The instant claims are directed to a genus of bispecific antibody or antigen-binding fragment thereof that binds to CD20 and CD3, wherein CDR1-3 of VH1 comprises an amino acid sequence that is at least 80% identical to SEQ ID NO: 16, 17, and 18, respectively; CDR1-3 of VH2 comprises an amino acid sequence that is at least 
Instant specification disclosed a bispecific antibody binding to CD20 and CD3 comprising VH-CDRs of SEQ ID NO: 16, 17, and 18 for CD20 heavy chain, VH-CDRs of SEQ ID NO: 22, 23, and 24 for CD3 heavy chain, and VL-CDRs of SEQ ID NO: 28, 29, and 30 for common light chain (example 2, page 59-61).  However, only a single species bispecific antibody disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus of bispecific antibodies broadly claimed in instant claims.  Instant claims encompass numerous species bispecific antibodies due to claim limitations “at least 80% identical to SEQ ID NO: X” and “at least 90% identical to SEQ ID NO: X”.
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding.
Claims 70 recites “at least 80% identical to SEQ ID NO: X” at several locations. Claim 35 depends from claim 32 which recites “at least 80% identical to SEQ ID NO: X” at several locations and therefore claim 35 also contains these limitations. Therefore claims 35 and 70 do not define specific sequences of 6 CDRs required for specific binding to antigens because the 20% sequence variation can occur within CDR sequences. Furthermore, claim 35 does not define any structure about the other antigen-binding region other than anti-CD3 region of the bispecific antibody.  

Claim 55 define specific sequences for two heavy chains but do not define specific sequences for CDRs of light chain.  Therefore claim 55 does not define all 6 CDR sequences for anti-CD20 and anti-CD3 antibody portions. 
In addition, claim 52, 54-55 and 70 recite “an amino acid sequence”.  “An amino acid sequence of SEQ ID NO: X” is interpreted as two amino acid sequence or more in SEQ ID NO: X whereas “the amino acid sequence of SEQ ID NO: X” is interpreted as the full-length sequence of SEQ ID NO: X.  While SEQ ID NO: 1-3, 16-18, 22-24, 28-30, and 34-40 disclosed by instant specification can represent the amino acid sequence of SEQ ID NO: 1-3, 16-18, 22-24, 28-30, and 34-40, they cannot represent an amino acid sequence of SEQ ID NO: 1-3, 16-18, 22-24, 28-30, and 34-40 because an amino acid sequence encompasses any stretch of amino acid sequence of two amino acid residues or more. 
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., only part of CDR sequences due to 80% sequence identity without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens).  The variation encompassed by the present claims is large and the 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of bispecific antibodies that would bind to CD20 and CD3 by the disclosure of a partial antibody sequence (e.g., part of CDR sequences due to 80% sequence identity) as the instant claim broadly claimed.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 35, 52, 53 and 70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 of copending Application No. 17/425830 (hereinafter application ‘830).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 35, 52, 53 and 70, application ‘830 claims a bispecific antibody or antigen-binding fragment thereof that binds to CD20 and CD3 comprising a first polypeptide comprising a first heavy chain variable region (VH) comprising an amino acid sequence that is at least 90%, 95%, 96%, 97%, 98%, or 99% identical to SEQ ID NO: 1; a second polypeptide comprising a second heavy chain variable region (VH) comprising an amino acid sequence that is at least 90%, 95%, 96%, 97%, 98%, or 99% identical to SEQ ID NO: 2; a third polypeptide comprising a first light chain variable region (VL) comprising an amino acid sequence that is at least 90%, 95%, 96%, 97%, 98%, or 99% identical to SEQ ID NO: 3; a fourth polypeptide comprising a second light chain variable region (VL) comprising an amino acid sequence that is at least 90%, 95%, 96%, 97%, 98%, or 99% identical to SEQ ID NO: 3.  SEQ ID NO: 1, 2 and 3 of application ‘830 are same sequence as SEQ ID NO: 1, 2 and 3 of instant application, respectively (claim 15).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 35, 52-55 and 70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 54 of copending Application No. 16/635878 (hereinafter application ‘878; US2021/0206882; PTO-892).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. 
Instant application is divisional application of application ‘878.  However, since claim 54 is still pending in application ‘878, instant claims are provisionally rejected on the ground of nonstatutory double patenting.
Regarding claims 54-55, Application ‘878 claims the bispecific antibody or antigen-binding fragment thereof of claim 1, comprising a first polypeptide, a second polypeptide, a third polypeptide, and a fourth polypeptide, wherein the first polypeptide comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 34, 35, or 36; the second polypeptide comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 37, 38, or 39; the third polypeptide comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 40; and the fourth polypeptide comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 40. (claim 54).  SEQ ID NO: 34-40 of application ‘878 are same sequence as SEQ ID NO: 34-40 of instant application, respectively.
Regarding claims 35, 52-53 and 70, SEQ ID NO: 34-36 comprises SEQ ID NO: 1; SEQ ID NO: 37-39 comprises SEQ ID NO: 2; and SEQ ID NO: 40 comprises SEQ ID NO: 3 (SCORE; 1.rapm and 2.rapm).  


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/Brad Duffy/Primary Examiner, Art Unit 1643